Exhibit 10.3


Summary of Mortgage Agreement (the “Agreement”) dated September 13, 2006, by and
between Jinzhou Halla Electrical Equipment Co., Ltd. (“Halla”) and the Bank of
China Jinzhou Tiebei branch (the “Bank”).



 
Contract Number:  2006-JZY-001

 
Mortgagor: Jinzhou Halla Electrical Equipment Co., Ltd.
Mortgagee: Bank of China Jinzhou Tiebei branch




1. The Agreement is entered into pursuant to one or several Credit Facility
Agreements (the “Credit Facility Agreements”) entered into by the Mortgagor and
Mortgagee between August 21, 2006 and August 8, 2008, and any other agreements
now or hereafter entered into in connection with the Credit Facility Agreements.
 
2. The Agreement covers all credit facilities up to RMB 50 million provided by
the Bank to Halla from August 21, 2006 to August 8, 2008.


3. Should the Mortgagor default for failing to make mortgage payments due under
the Agreement (including the accelerated debts), the Mortgagee has the right to
foreclose on the collaterals listed under the Schedule A of this Agreement.


4. The assessed value of the collaterals is RMB 79.9831 million.


5. The collaterals under the Agreement shall be possessed by the Mortgagor but
the titles and other ownership documents shall be possessed by the Mortgagee.
The collaterals shall not be transferred, leased, or disposed by the Mortgagor
without written consent of the Mortgagee.


6. The Mortgagor shall insure the collaterals with an insurer in such manner and
for a term agreed upon by the Mortgagor and the Mortgagee. The coverage for the
insurance shall be no less than the book value of the collaterals.


7. The Mortgagor shall make the necessary filing with the relevant government
authority within ten days after the Agreement is entered into.


8. The mortgage created under this Agreement is independent from the Credit
Facility Agreement and this Agreement shall not be voided or revoked because of
the unenforceability of the Credit Facility Agreement.


9. The Mortgagor represents that it is duly organized and in good standing under
Chinese laws, and has legal ownership of or right to dispose the collaterals.



--------------------------------------------------------------------------------


10. In the event of default by the Mortgagor, the Mortgagee is entitled to
reduce the line of credit or declare the principal of and accrued interest on
the loans, and any other amount payable due immediately and payable in full.


11. Failure to exercise any rights under the Agreement by the Mortgagee does not
constitute waiver of such rights. 


12. Disputes, which cannot be settled through consultation shall be adjudicated
by the court which has the jurisdiction pursuant to the Credit Facility
Agreement.




Jinzhou Halla Electrical Equipment Co., Ltd.
/s/ Yuncong Ma
Seal
September 13, 2006
 
 
Bank of China (Jingzhou Tiebei Branch)
/s/ Jun Wang
Seal
September 13, 2006

--------------------------------------------------------------------------------




Schedule A
(List of Collateral)


 Collateral
Area (in square meters)
Value
Residential Properties
 14,525.11
 RMB 42,031,000
Land, located at 16 Yulu Street, High Technology District, Jinzhou
42,169
RMB 3,795,2100





Jinzhou Halla Electrical Equipment Co., Ltd.
/s/ Yuncong Ma
Seal
September 13, 2006
 
 
Bank of China (Jinzhou Tiebei Branch)
/s/ Jun Wang
Seal
September 13, 2006




